DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims rejected under 35 USC §103 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record for matter specifically challenged in the argument. Applicant’s arguments filed 9/30/2022 are drawn to amended subject matter and are addressed in the claim rejection below. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5-9, and 11-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 has been amended to recite, in part: the outer planar surface of the ground engaging member for each traction element of the plurality of traction elements faces toward and is in alignment and parallel with a corresponding peripheral edge line portion for the bottom surface of the cleat plate. (Emphasis added). 
However, paragraph 0060 of Applicant’s specification provides: the cleats also are oriented such that the outer surface 204 of the ground engaging member 220 for each cleat is substantially parallel with a portion of the peripheral edge line PEL of the cleat plate bottom surface 155 at which the particular cleat is located. (Emphasis added). It is suggested that the claim is rephrased to recite the outer planar surface is in alignment and substantially parallel with a corresponding peripheral edge line. For purposes of examination, the recitation “parallel” will be interpreted as “substantially parallel,” as supported by the specification. 
	Claims 2-3, 5-9, and 11-13 are similarly rejected for depending on rejected claim 1. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 12 and 13 depend from a canceled claim (claim 4). The claims are therefore indefinite. Appropriate correction is required. For purposes of examination, claims 12 and 13 will be interpreted as depending from claim 1. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2014/0345164 A1 to Campbell (hereinafter “Campbell”). 
	For claim 1, Campbell discloses an article of footwear (10) comprising: 
a midsole (14); 
a cleat plate including a bottom surface that faces toward a ground surface when the article of footwear is worn by a user (outsole 16 including members 18 and 20, fig. 2); and 
a plurality of traction elements (26) connected with the cleat plate (cleats 26, fig. 2), each traction element of the plurality of traction elements comprising a base member (foot 28 of cleat 26) that is embedded within the cleat plate (para 0054) and a ground engaging member (stem 30 of cleat 26) that extends from the base member and is exposed and extends transversely from the bottom surface of the cleat plate (paras 0044-0048 and fig. 2), wherein: 
the ground engaging member for each traction element of the plurality of traction elements includes an interior surface that faces toward a central location of the cleat plate and an outer planar surface that faces away from the central lengthwise axis of the article of footwear (side walls 52, 54 paras 0084-0050; figs. 3); 
the outer planar surface of the ground engaging member for each traction element of the plurality of traction elements faces toward and is in alignment with a corresponding peripheral edge line portion for the bottom surface of the cleat plate (fig. 3); and 
Campbell does not specifically disclose the outer planar surface of the ground engaging member for each traction element of the plurality of traction elements faces toward and is parallel with a corresponding peripheral edge line portion for the bottom surface of the cleat plate. 
However, as discussed above, the term “parallel” is interpreted as “substantially parallel” (see discussion above regarding 35 U.S.C. 112(a)). As best understood by applicant’s disclosure, it is also noted that the corresponding peripheral edge portion of the bottom surface of the cleat plate shown in applicant’s fig. 6 is a continuous curve. Fig. 3 of Campbell discloses the ground engaging members are substantially parallel with a corresponding peripheral edge line portion for the bottom surface of the cleat plate, despite also comprising an edge portion of the cleat plate having a continuous curve (see annotated fig. 3 below).

    PNG
    media_image1.png
    361
    794
    media_image1.png
    Greyscale

Campbell continues to disclose: the ground engaging member for each traction element of the plurality of traction elements has a length that is greater than a lengthwise dimension of the base member for each traction element of the plurality of traction elements (see figs. 16a-16c wherein the traction elements have a lengthwise dimension greater than the foots 28 of the cleat 26). 

	For claim 2, Campbell discloses the article of footwear of claim 1, wherein the length of the ground engaging member for each traction element of the plurality of traction elements is greater than a width of the ground engaging member (see figs. 16a-16c). 

	For claim 11, the modified Campbell discloses the article of footwear of claim 1, wherein each traction element of the plurality of traction elements is connected with the bottom surface of the cleat plate such that the outer surface of each traction element is located a same distance from the corresponding peripheral edge line portion of the bottom surface of the cleat plate (see fig. 3). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-7, 14, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of US 2015/0040438 A1 to Baucom (hereinafter “Baucom”). 
	For claim 3, Campbell does not specifically disclose the article of footwear of claim 1, wherein the base member for each traction element of the plurality of traction elements includes a plurality of openings extending through the base member.  
	However, attention is directed to Baucom teaching an analogous article of footwear with traction elements (abstract of Baucom) wherein a lower base of the traction elements comprises a plurality of through holes 424, 434, and 444 (see fig. 4 of Baucom). 

    PNG
    media_image2.png
    505
    576
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be modified wherein the base member for each traction element of the plurality of traction elements (foot) includes a plurality of openings extending through the base member for purposes of enabling molding material of the plate body to flow through said holes providing anchoring rigidity and strength, as taught by Baucom (paras 0088-0089 of Baucom).

	For claim 5, the modified Campbell teaches the article of footwear of claim 4, wherein the cleat plate includes a plurality of nodules comprising raised platforms that extend from the bottom surface of the cleat plate, and the base member for each traction element of the plurality of traction elements is embedded within a corresponding nodule of the cleat plate (paras 0038-0040). 
 
	For claim 6, the modified Campbell teaches the article of footwear of claim 5, wherein the base member and each corresponding nodule for each traction element of the plurality of traction elements have a triangular shape (see figs. 2-3 and 18a-18c). 

	For claim 7, the modified Campbell teaches the article of footwear of claim 6, wherein a point of the triangular shape for the base member and the triangular shape of each corresponding nodule for each traction element of the plurality of traction elements faces inward along the bottom surface of the cleat plate and toward a central location of the cleat plate (fig. 3). 

For claim 14, Campbell discloses a traction element for an article of footwear (cleats 26), the traction element comprising: 
a base member (foot 28 of cleat 26) that is dimensioned to be embedded within a cleat plate of the article of footwear (para 0054).
	Campbell does not specifically disclose the base member including a plurality of openings extending through the base member to facilitate portions of the cleat plate extending through the openings during installation of the base member in the cleat plate, wherein the plurality of openings includes a first opening and a pair of second openings smaller in size in relation to the first opening. 
However, attention is directed to Baucom teaching an analogous article of footwear with traction elements (abstract of Baucom) wherein a lower base of the traction elements comprises a plurality of through holes 424, 434, and 444 of different sizes (see fig. 4 of Baucom). 

    PNG
    media_image2.png
    505
    576
    media_image2.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be modified wherein the base member includes a plurality of openings extending through the base member to facilitate portions of the cleat plate extending through the openings during installation of the base member in the cleat plate, wherein the plurality of openings includes a first opening and a pair of second openings smaller in size in relation to the first opening for purposes of enabling molding material of the plate body to flow through said holes providing anchoring rigidity and strength, as taught by Baucom (paras 0088-0089 of Baucom). 
	Campbell, as modified, continues to teach a ground engaging member (stem 30) that extends at an angle from the base member so as to be exposed and extend transversely from the bottom surface of the cleat plate when the base member is installed within the cleat plate (fig. 2), wherein the ground engaging member has a length that is greater than a lengthwise dimension of the base member (see figs. 16a-16c).  

	For claim 15, Campbell discloses an article of footwear (10) comprising: 
an upper (12); 
a cleat plate coupled to the upper (outsole 16), the cleat plate including a plurality of nodules formed integral with the cleat plate (paras 0038-0040), each nodule extending outward from a bottom surface of the cleat plate (fig. 2); and 
a plurality of metal cleats (cleats 26, para 0041), each metal cleat associated with a corresponding nodule such that the metal cleat is encapsulated partially within the nodule and protrudes therefrom in a direction substantially perpendicular to the bottom surface of the cleat plate (fig. 2); 
wherein: 
each metal cleat within the plurality of metal cleats extends a same distance from the bottom surface of the cleat plate (fig. 2), 
each metal cleat comprises a first planar portion (side walls 52, 54 of stem 30 paras 0084-0050; figs. 3) and a second planar portion (foot 28 of cleat 26) angled with respect to the first planar portion along a bend line such that the second planar portion is oriented generally orthogonally to the first planar portion (foot 28 is orthogonal to stem 30 figs. 16a-16c), the second planar portion is embedded within the corresponding nodule while at least part of the first planar portion extends from the corresponding nodule and the bottom surface of the cleat plate (figs. 17a-17c).
	Campbell does not specifically disclose each second planar portion includes a plurality of openings extending through the second planar portion, the plurality of openings comprising a first opening and a pair of second openings smaller in size in relation to the first opening.  
However, attention is directed to Baucom teaching an analogous article of footwear with traction elements (abstract of Baucom) wherein a lower base of the traction elements comprises a plurality of through holes 424, 434, and 444 (see fig. 4 of Baucom). 

    PNG
    media_image2.png
    505
    576
    media_image2.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be modified wherein each second planar portion includes a plurality of openings extending through the second planar portion, the plurality of openings comprising a first opening and a pair of second openings smaller in size in relation to the first opening for purposes of enabling molding material of the plate body to flow through said holes providing anchoring rigidity and strength, as taught by Baucom (paras 0088-0089 of Baucom).
	 
	For claim 19, the modified Campbell teaches the article of footwear according to claim 15, wherein the first planar portion extends distally from the bend line to define a distal edge (figs. 16a-16c). 

	For claim 20, the modified Campbell teaches the article of footwear according to claim 15, wherein the second planar portion is a generally triangular plate (figs. 16b-16c).

Claims 8, 9, 16, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Baucom and in further view of US 2005/0097783 A1 to Mills (hereinafter “Mills”). 
	For claim 8, the modified Campbell does not specifically disclose the article of footwear of claim 7, wherein the ground engaging member for each traction element of the plurality of traction elements comprises a post including a planar central portion and a planar edge member disposed along each lengthwise side of the central portion, and each edge member extends at an obtuse angle from the central portion and inward toward the central location of the cleat plate.  
	However, attention is directed to Mills teaching an analogous article of footwear comprising traction elements (abstract of Mills). Specifically, Milles teaches cleat faces arranged in obtuse angles (figs. 1-2 and para 0030). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be further modified wherein the ground engaging member for each traction element of the plurality of traction elements comprises a post including a planar central portion and a planar edge member disposed along each lengthwise side of the central portion, and each edge member extends at an obtuse angle from the central portion and inward toward the central location of the cleat plate, as taught by Mills, for purposes of enhancing traction during backward, forward, or lateral movements, and reducing the chance of bending the cleat.  
	For claim 9, the modified Campbell teaches the article of footwear of claim 8, wherein each post includes an elongated opening extending through the central portion (38) and a notch defined at a free end of the post (56). 

For claim 16, Campbell does not specifically disclose the article of footwear of claim 15, wherein the first planar portion for each metal cleat is a plate having planar surfaces angled at a junction toward each other.  
However, attention is directed to Mills teaching an analogous article of footwear comprising traction elements (abstract of Mills). Specifically, Milles teaches cleat faces arranged in obtuse angles (figs. 1-2 and para 0030 of Mills). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be further modified wherein the first planar portion for each metal cleat is a plate having planar surfaces angled at a junction toward each other, as taught by Mills, for purposes of enhancing traction during backward, forward, or lateral movements, and reducing the chance of bending the cleat.  

	For claim 21, the modified Campbell does not specifically disclose the article of footwear according to claim 15, wherein the first planar portion of each metal cleat comprises: a plate having a first planar surface angled with respect to a second planar surface along a first vertical junction; and a third planar surface angled with respect to the second planar surface along a second vertical junction.  However, attention is directed to Mills teaching an analogous article of footwear comprising traction elements (abstract of Mills). Specifically, Milles teaches cleat faces arranged in obtuse angles (figs. 1-2 and para 0030 of Mills). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be further modified wherein the first planar portion of each metal cleat comprises: a plate having a first planar surface angled with respect to a second planar surface along a first vertical junction; and a third planar surface angled with respect to the second planar surface along a second vertical junction, as taught by Mills, for purposes of enhancing traction during backward, forward, or lateral movements, and reducing the chance of bending the cleat.  

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell. 
	For claim 12, Campbell does not specifically disclose the article of footwear of claim 1, wherein the article of footwear has ten traction elements arranged around a perimeter of the bottom surface of the cleat plate, with four traction elements located at a forefoot region of the article of footwear, two traction elements located at a midfoot region of the article of footwear, and four traction elements located at a hindfoot region of the article of footwear. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the claimed number of traction element around the bottom of the sole for purposes of increasing traction at various points, since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also see MPEP 2144.04 VI. 

	For claim 13, Campbell does not specifically disclose the article of footwear of claim 1, wherein the article of footwear has twelve traction elements arranged around a perimeter of the bottom surface of the cleat plate, with four traction elements located at a forefoot region of the article of footwear, four traction elements located at a midfoot region of the article of footwear, and four traction elements located at a hindfoot region of the article of footwear. However, it would have been obvious to one having ordinary skill in the art before the effective filing date to provide the claimed number of traction element around the bottom of the sole for purposes of increasing traction at various points, since such a modification would amount to a mere duplication of parts. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Also see MPEP 2144.04 VI. 

Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Baucom and in further view of US 2018/0125169 A1 to Hirai (hereinafter “Hirai”). 
	For claim 22, the modified Campbell does not specifically disclose the article of footwear of claim 15, further comprising: a plurality of polymer cleats connected with the bottom surface of the cleat plate, wherein each polymer cleat within the plurality of polymer cleats extends a same distance from the bottom surface of the cleat plate. 
	However, attention is directed to Hirai teaching an analogous article of footwear (para 0002 of Hirai). Specifically, Hirai teaches a plurality of high-traction studs having high traction and anti-slide properties made of metal (para 0038 of Hirai), and low traction studs for balancing traction in the longitudinal direction (paras 0013-0018 of Hirai) (also see fig. 2 of Hirai). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein Campbell would be modified to comprise a plurality of polymer cleats connected with the bottom surface of the cleat plate, wherein each polymer cleat within the plurality of polymer cleats extends a same distance from the bottom surface of the cleat plate for purposes of providing high-traction and anti-slide properties, as well as providing balanced traction and high resiliency, as taught by Hirai. 

	For claim 23, the modified Campbell teaches the article of footwear of claim 22, wherein each polymer cleat within the plurality of polymer cleats is located along the bottom surface of the cleat plate at a hindfoot region of the article of footwear (see discussion for claim 22 above and fig. 2 of Hirai). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732